Title: Thomas Jefferson to Étienne Lemaire, 25 April 1809
From: Jefferson, Thomas
To: Lemaire, Étienne


           Monticello Apr. 25. 09.
           You were so kind, my good friend, as to offer to execute any little commissions for me in Philadelphia; and it is certain there will at times be some small articles which I can only get good from there, and so well chosen by nobody as yourself.  I trouble you at present to send me a box of good sallad oil, and some Vanilla. the Vanilla may come by post, but the oil must be addressed to Messrs Gibson & Jefferson by some vessel bound to Richmond.  you mentioned to me once the Syrop of Vinegar as a substitute for the Syrop of punch. if you could send a small parcel of this with the oil, that I may try it, I should be obliged to you. perhaps you could inform me how to make it. my grandson, Jefferson, whom you will find at Peale’s Museum, will pay you for these things on your shewing him this letter. my birds arrived here in safety & are the delight of every hour. mr Julien staid with us between 2. & 3. weeks. his pupils are going on very well & much to our comfort & satisfaction. I am constantly in my garden or farm, as exclusively employed out of doors as I was within doors when at Washington, and I find myself infinitely happier in my new mode of life.
          I salute you with great affection & esteem. Th: Jefferson
        